Citation Nr: 0529917	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  04-29 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3. Entitlement to a disability rating greater than 30 percent 
for service-connected residuals of a left knee injury with 
traumatic arthritis.

4.  Entitlement to a disability rating greater than 10 
percent for service-connected chronic strain of the right 
knee associated with residuals of a left knee injury with 
traumatic arthritis.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from January 1976 to January 1980 and with the 
United States Army from April 1986 to June 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, that denied the above claims.

In May 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO, a 
transcript of which has been associated with the claims file.

The issues of entitlement to service connection for a low 
back disorder, entitlement to a disability rating greater 
than 30 percent for service-connected residuals of a left 
knee injury with traumatic arthritis; and entitlement to a 
disability rating greater than 10 percent for service-
connected chronic strain of the right knee associated with 
residuals of a left knee injury with traumatic arthritis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The medical evidence does not establish that the veteran has 
a left shoulder disorder that had its onset during active 
service or is related to any in-service disease or injury.

CONCLUSION OF LAW

The criteria for entitlement to service connection for a left 
shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005);  38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to 
complete and support a claim and to assist claimants in the 
development of 
evidence.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2005).  In this case, VA's 
duties have been fulfilled to the extent possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in July 2002, as well as by the 
discussion in the July 2004 statement of the case (SOC).  The 
veteran was told of what was required to substantiate his 
claim and of his and VA's respective duties.  He was also 
asked to submit evidence and/or information, which would 
include that in his possession, to the RO.  The veteran's 
claim was initially adjudicated by the RO in November 2002.  
Notice was provided to the veteran prior to the initial RO 
adjudication of this claim.  Additionally, the veteran has 
been provided with a meaningful opportunity to participate 
effectively in the processing of his claim.  See Mayfield v. 
Nicholson, 19 Vet App 103 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's service medical record and post-service medical 
treatment records have been obtained, as discussed below.  
The service medical records appear to be complete.  There is 
no indication of any additional, relevant records that the RO 
failed to obtain.  Moreover, during his personal hearing 
before the undersigned Veterans Law Judge in May 2005, the 
veteran indicated that there was no additional evidence to be 
obtained with regard to this issue.   While he discussed some 
doctors, he stated that their treatment records were not 
available.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  The veteran underwent a VA joints examination in 
September 2002.  An additional examination and/or opinion is 
unnecessary because there is no evidence that indicates that 
a left shoulder disorder may be associated with an 
established event, injury, or disease in service. 38 C.F.R. § 
3.159(c)(4)(i)(C); Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); Charles v. Principi, 16 Vet. App. 370 (2002).

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.



Service connection for a left shoulder disorder

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran's service medical records are negative for any 
complaints or findings of a left shoulder injury or disorder 
during active service.  The veteran maintains that he injured 
his left shoulder during a parachute jump in August 1986.  
However, treatment records associated with this incident show 
that he only injured his knee.  On Medical Evaluation Board 
in May 1990, there were no complaints or abnormal findings 
pertaining to the left shoulder.  The veteran specifically 
denied a history of a painful or trick shoulder, and 
evaluation of the upper extremities was normal.

Subsequent to service, a VA examination report dated in 
September 2002 shows that the veteran reported injuring his 
left shoulder in a parachute accident in 1988.  He reported 
that he dislocated the left shoulder in the fall, and that it 
was reset in the field by the local physician assistant.  He 
added that it was put in a sling for a couple of weeks and 
treated with physical therapy.  He noted that in above the 
head use, he had been limited in duration of time that he 
could work with his hand up, otherwise, it would start to 
tighten.  There was no pain, but it was very tight and 
difficult to use, and the symptoms were said to remain about 
the same.  The impression, in pertinent part, showed that the 
left arm had some decreased range of motion with pain to 
pressure in the anterior aspect, possible supraspinatus 
tendonitis or bursitis.  X-rays were radiographically 
negative as the bones and soft tissues appeared normal and 
there was no evidence of deformity, of inflammatory or 
destructive changes.

During his May 2005 hearing, the veteran testified that he 
injured his left shoulder in a parachute jump in 1986.  He 
reported that during the fall he reached down trying to 
stabilize himself as he hit the ground causing him to 
dislocate the shoulder.  He added that since that time he has 
experienced symptoms associated with a left shoulder 
disorder.

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against a finding that 
the veteran has a current left shoulder disorder that had its 
onset during active service or is related to any in-service 
disease or injury, including the in-service 1986 parachute 
accident.  Although the veteran has been diagnosed as having 
possible supraspinatus tendonitis or bursitis, there is no 
objective evidence of record that he sustained an injury to 
the left shoulder during service.  The veteran's contentions 
are outweighed by the medical evidence, particularly the 1990 
separation examination report, which effectively ruled out 
the presence of this disability.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) (holding that interest in the 
outcome of a proceeding may affect the credibility of 
testimony). The veteran himself denied a history of any 
shoulder problems in May 1990 and clinical evaluation of the 
upper extremities was normal.  The medical evidence is found 
more probative to the issue on appeal. 

There is also no competent evidence showing that the current 
left shoulder disorder is in any way etiologically related to 
service.  Although the VA examiner in September 2002 
addressed the veteran's current left shoulder disorder, he 
did not conclude that it was related to the veteran's period 
of active service.  Furthermore, the examiner's remarks were 
predicated entirely on the veteran's subjectively provided 
history of an inservice left shoulder injury, which has not 
been substantiated by the evidentiary record.  

The Board has also considered the testimony and statements of 
the veteran relating his left shoulder disorder to service.  
However, his contentions, even if presented as sworn 
testimony, are not competent.  There is no evidence that he 
possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a left shoulder disorder.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  See 
38 U.S.C.A. §5107 (West 2002 & Supp. 2005).


ORDER

Entitlement to service connection for a left shoulder 
disability is denied.


REMAND

Unfortunately, a remand is required in this case with regard 
to the issues of entitlement to service connection for a low 
back disorder; entitlement to a disability rating greater 
than 30 percent for service-connected residuals of a left 
knee injury with traumatic arthritis; and entitlement to a 
disability rating greater than 10 percent for service-
connected chronic strain of the right knee associated with 
residuals of a left knee injury with traumatic arthritis.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

Initially, VA has a duty to notify claimants for VA benefits 
of information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  It appears that in its July 2002 letter to 
the veteran, the RO did not provide notice what the evidence 
must show to establish entitlement to an increased disability 
rating for his service-connected right and left knee 
disorders.  This should be accomplished on remand for each 
issue. 

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c) (2005).  
In May 2005, the veteran reported receiving treatment of his 
knees by his private physician, Dr. Maguire.  Records from 
this medical care provider do not appear to have been 
associated with the claims folder.  Accordingly, on remand 
any such records should be obtained.

The veteran asserts that he has a low back disorder that was 
first manifested during service when he was involved in a 
parachute accident in August 1986.  The service medical 
records have shown that the veteran sustained a left knee 
injury in a parachute accident in August 1996.  There is no 
mention of a low back injury.  A service medical record dated 
in June 1988 showed an assessment of a lumbosacral strain.  
On remand, the veteran should be afforded a VA examination to 
determine the nature and etiology of any current low back 
disorder which may be found.  

Finally, the RO should also take this opportunity on remand 
to schedule the veteran for a current VA examination of his 
service-connected bilateral knee disability.  The last VA 
examination was conducted in September 2002, more than three 
years ago.

Accordingly, this claim is REMANDED for the following action:

1.  Provide the veteran the appropriate 
notice informing him (1) of the 
information and evidence not of record 
that is necessary to substantiate his 
claims for increased ratings for his 
knees, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
he is expected to provide and (4) request 
that he provide any evidence in his 
possession that pertains to his claims.  
He must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  A 
record of his notification must be 
incorporated into the claims file.

2.  Make arrangements to obtain the 
veteran's complete treatment records from 
Dr. Maguire.  

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, schedule 
the veteran for a VA orthopedic 
examination of his low back and of each 
knee.

The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
in order to determine the correct 
diagnoses as determined by the examiner 
are to be done.  

The examiner should state whether it is 
at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
any current low back disorder had its 
onset during active service or is related 
to any in-service disease or injury, to 
include the parachute accident which 
occurred in August 1986 and/or the 
findings of lumbosacral strain in June 
1988.

The examiner should also identify all 
residuals attributable to the veteran's 
service-connected left knee injury with 
traumatic arthritis and chronic strain of 
the right knee.  The examiner should 
report the range of motion measurements 
for the each knee in degrees.  Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination. The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when either knee is used 
repeatedly.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner should also state whether 
there is any evidence of ankylosis or 
recurrent subluxation or lateral 
instability of the knees, and if so, to 
what extent.

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

The examiner must provide comprehensive 
reports including complete rationales for 
all opinions and conclusions reached.

4.  Thereafter, readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
veteran, he should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


